DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Response to Amendment
Claims 1, 3, 6, and 8-9 are pending. Claims 2 and 12 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1, as amended recites a “mini hot press apparatus comprising: a chamber including an inner case, a first space formed inside the inner case, an outer case having a size larger than the inner case and connected to the inner case to be sealed, a second space configured to accommodate a cooling medium as a sealed space formed between the inner case and the outer case, a cap installed on an upper end of each of the inner case and the outer case, and a bottom plate installed on a lower end of each of the inner case and the outer case; a hollow mold installed in the first space of the chamber to accommodate a material therein; a first rod inserted into the hollow mold and located under the material; a second rod inserted into the hollow mold and located on the 
Tsuchida (JP 61-199002; all citations to the machine translation mailed on March 3, 2020) in view of Beane (US 2008/0145466), Adachi (US 2014/0367251), Ishikawajima (JP 2646732; all citations to the machine translation mailed on April 30, 2020), Middlemiss (US 2017/0368780; all citations are matched by the same paragraph in priority document 62/098,215, paragraphs in 62/098,215 are numbered one paragraph earlier), Kurashima (JP 7-83959B; all citations to the machine translation mailed on April 30, 2020) and Wada (US 2014/0318711)) do not teach or suggest a multi-pin electrical feedthrough installed at the outside of the chamber. While Meador (US 6,024,704) and Zhang (US 20060025002) teach an electrical feed-through to measure temperature, these references draw from different art areas than that of Tsuchida. Additionally, further modifying Tsuchida is dependent on modifications in view of an assortment of other references and adding the electrical feed-through as claimed may constitute hindsight bias. All other claims are allowed as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eddy (US 3,732,056) teaches a second press installed at the outside of the chamber (hydraulic piston 16, second to hydraulic piston 20, col. 2 ll. 41-49, Fig.). Like Tsuchida, the Onder (US 3,797,986) teaches press cylinders 34 above and below the mold and interior components comprising graphite. [0080] of Adachi (US 2014/0367251) also teaches the merits of graphite.
Azzolini (US5,461,928) teaches thermocouple 28 adjacent to the material, outside the mold, and inside the heater (half-resistors 25).
Brandmayr (US 2,990,602) teaches a thermocouple (thermocouple, 11, col. 2 ll. 29-31, Fig.) installed between the hollow mold (casing 2, col. 2 ll. 17-18, Fig.) and the heater (induction coils 10 and fire brick 8, col. 2 ll. 25-29, Fig.) wherein the thermocouple measures a temperature of the material (temperature near pellet 1 constitutes temperature of the material, further, this would be something the thermocouple would be capable of, col. 2 ll. 29-31).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744